ACCEPTED
                                                                                                  03-14-00334-CR
                                                                                                          6494309
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             8/14/2015 5:09:32 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                CAUSE NO. 03-14-00334-CR

TERAN PENNICK                               §         IN THE THIRD         FILED IN
                                            §                       3rd COURT OF APPEALS
        V.                                  §         COURT OF APPEALSAUSTIN, TEXAS
                                                                    8/14/2015 5:09:32 AM
                                            §
                                                                      JEFFREY D. KYLE
STATE OF TEXAS                              §         OF THE STATE OF TEXAS Clerk

   SECOND MOTION TO EXTEND DEADLINE FOR FILING APPELLANT’S
                           BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW, Teran Pennick, the Appellant, in the above styled and numbered

cause, and files this motion for an extension to September 17, 2015, to file the appellate

brief. In support of this motion, appellant shows the following:



                                                I.

        The appellant was convicted in the County Court at Law No. 6 of Travis County,

Texas, in Cause Number C1CR13200027 styled State of Texas vs. Teran Pennick. The

appellant pled not guilty, and had a jury trial. At the conclusion of the trial, appellant was

found guilty and sentenced to 1 year in the Travis County Jail, probated for 2 years. A

timely notice of appeal was filed in this case. The appellant's brief is due August 17,

2015.



                                                II.

        The reason for the extension of the deadline to file the appellant’s brief is based on

the following:
      Appellant's counsel is in the process of moving from the central Texas area to the

Dallas/Fort Worth area due to an employment opportunity for his spouse.             The

opportunity arose very suddenly, and appellant's counsel needs more time to fully and

adequately brief the case in this matter due to the move.

      For these reasons, counsel moves that the deadline for the brief be extended until

September 17, 2015.




                                              RESPECTFULLY SUBMITTED,




                                              /s/ David W. Crawford
                                              David W. Crawford
                                              State Bar No. 24031601
                                              Crawford and Cruz PLLC
                                              P.O. Box 686
                                              Austin, Texas 78759
                                              Telephone (512) 795-2000
                                              Telefacsimile (512) 237-7792
                                              Email: dcrawford@crawfordcruz.com
                                              Attorney for Appellant
                             CERTIFICATE OF SERVICE



      I hereby certify that a true and correct copy of the above and foregoing instrument

has been furnished to the Attorney for the State presently assigned to this case, via fax.

      Date: September 17, 2015



                                              /s/ David W. Crawford
                                              Attorney for Appellant
                              CAUSE NO. 03-14-00334-CR

TERAN PENNICK                             §      IN THE THIRD
                                          §
       V.                                 §      COURT OF APPEALS
                                          §
STATE OF TEXAS                            §      OF THE STATE OF TEXAS


                                         ORDER



      On this day of ______________, 201___, came to be heard Appellant’s Motion for

Extension of Time to File Appellant’s Brief, and it appears to the court that this motion

should be:

      _________                    GRANTED

      _________                    DENIED



IT IS THEREFORE ORDERED that the time for filing the appellant’s brief in Cause No.

03-14-00334-CR ____________ be extended to _______________, 201__.




      SIGNED and ENTERED this __ day of ____________, 201__.



                                        __________________________

                                        JUDGE PRESIDING